               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

COREY LEWIS,                  :                 CIVIL ACTION NO. 1:20-CV-1319
                              :
               Petitioner     :                 (Judge Conner)
                              :
         v.                   :
                              :
DAUPHIN COUNTY COURT OF       :
COMMON PLEAS; JUDGE EDWARD :
M. MARSICO JR.; 12TH DISTRICT :
ATTORNEY’S OFFICE; ASSISTANT :
DISTRICT ATTORNEY KRISTIE     :
FALBO; DAUPHIN COUNTY         :
PROBATION DEPARTMENT;         :
ERIC ALLEN DELP, ASSISTANT    :
PUBLIC DEFENDER; and WARDEN :
GREGORY E. BRIGGS,            :
                              :
               Respondents    :

                                       ORDER

      AND NOW, this 18th day of May, 2021, upon consideration of the petition for

writ of habeas corpus brought pursuant to 28 U.S.C. § 2241 (Doc. 1), and in

accordance with the memorandum of the same date, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED
             WITHOUT PREJUDICE.

      2.     A certificate of appealability shall not issue.

      3.     The Clerk of Court is directed to CLOSE this case.




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania
